
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.508


PERSONAL AND CONFIDENTIAL

                        , 2004

«First_Name» «Last_Name»
«JOB_TITLE»
Chiron Corporation
«ADDRESS», M/S «MS»
«CITY_STATE_ZIP»

        Re: Share Rights Award

Dear: «First_Name»

        Pursuant to the Chiron Corporation 2004 Stock Compensation Plan (the
"Plan"), Chiron Corporation (the "Company") hereby grants you a share rights
award (the "Award") which will entitle you to receive shares of Company common
stock. The number of shares you will receive will be based on your target award,
the level of achievement of specified performance goals over a specified
performance period and your service period.

        The Award is granted to you in accordance with the restrictions, terms,
and conditions hereinafter set forth and is in all respects limited and
conditioned by the provisions of the Plan.

        1.     Your target award is «Shrs_Grntd» («Shrs_Grntd_Wrds»). Depending
on the level of performance goals achieved, you may receive up to 150% of your
target shares.

        2.     The performance goals applicable to your Award and the percentage
of your target award payable to you upon achievement of different levels of
these goals are specified in Exhibit A. If the minimum performance goals
specified in Exhibit A are not achieved, your Award will terminate.

        3.     The performance period (the "Performance Period") over which the
performance is measured is June 1, 2004 to December 31, 2006.

        4.     The Compensation Committee will determine the level of
performance goal achievement and the number of shares (if any) that you are
entitled to receive under your Award at its meeting (the "Determination Date")
held in the first calendar quarter of 2007 to determine officer bonuses and
stock awards. The shares of common stock payable under your Award (including any
shares payable under paragraph 5.b or 5.c) will be paid as soon as practicable
following the Determination Date.

        5.     You must remain employed with the Company through the last day of
the Performance Period to receive the maximum number of shares you may be
eligible for under Exhibit A. If your employment terminates prior to the end of
the Performance Period, the following rules will apply:

        a. If the Company terminates your employment for Cause before January 1,
2007, the Award will be canceled automatically and no shares of common stock
will be issued thereunder.

        b. In the event that prior to January 1, 2007, (i) you voluntarily
terminate employment with the Company for any reason (other than Retirement),
(ii) your employment with the Company terminates by reason of death or permanent
disability or (iii) the Company terminates your employment for any reason (other
than for Cause), the Award will be canceled automatically except as follows:

        (i) if your termination date is after May 31, 2005, and before May 1,
2006, you will be entitled to receive one-third (1/3) of the number of shares
that you would have received had you stayed in employment through the end of the
Performance Period based on the level of performance achieved through the end of
the Performance Period.

        (ii) if your termination date is after April 30, 2006, and before
January 1, 2007, you will be entitled to receive two-thirds (2/3) of the number
of shares that you would have received

--------------------------------------------------------------------------------






had you stayed in employment through the end of the Performance Period based on
the level of performance achieved through the end of the Performance Period.

        You will be deemed to be permanently disabled if, by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of not less than 12 months, you are unable to
engage in any substantial gainful employment.

        c. If you terminate employment by reason of Retirement, you will be
entitled to receive that number of shares equal to the product of (i) the number
of shares that you would have received had you stayed in employment through the
end of the Performance Period based on the level of performance achieved through
the end of the Performance Period and (ii) a fraction, the numerator of which is
the number of whole months of your employment after June 1, 2004 and the
denominator of which is thirty-one (31).

        6.     The issuance of shares of Common Stock under your Award is
subject to satisfaction of all tax withholding obligations with respect to such
shares and you agree to make appropriate arrangements with the Company to
satisfy all such obligations. Unless you elect in writing to satisfy such
obligations by payment in cash before issuance of shares under your Award, the
number of shares of common stock which you would otherwise be entitled to
receive will be reduced by that number of shares which, as of the Determination
Date, has an aggregate Fair Market Value (as defined in the Plan) equal to the
total amount of tax withholding obligations.

        7.     Your Award hereunder may not be sold, assigned, transferred,
alienated, subject to garnishment or otherwise encumbered in any manner other
than by transfer, to the extent provided below, by will or the laws of descent
and distribution. In the event of your death prior to the issuance of shares of
common stock under your Award, any shares issuable hereunder will pass pursuant
to your will or by the laws of descent and distribution.

        8.     In the event any change is made to the common stock (whether by
reason of merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, combination of shares, exchange of shares, or other
change in corporate or capital structure of the Company affecting the
outstanding common stock as a class without the Company's receipt of
consideration) then, unless such change results in the termination of your
Award, the number and/or class of securities subject to your Award will be
appropriately adjusted to preclude any dilution or enlargement of your rights
under the Award.

        9.     The issuance of shares of common stock hereunder shall be subject
to compliance by the Company and yourself or your beneficiary with all
applicable requirements of law relating thereto and with all regulations of any
stock exchange on which the common stock may be listed at the time of such
issuance.

        10.   If the Company or its stockholders enter into an agreement to
dispose of all or substantially all of the assets of the Company, enter into an
agreement to merge or consolidate with another entity, or enter into a plan of
reorganization or liquidation prior to January 1, 2007, then you will receive,
immediately before the consummation of such transaction, a number of shares of
common stock equal to 100% of your target award regardless of the level of
performance goals achieved at such time. If your employment has terminated prior
to such transaction, you will receive the number of shares determined under
paragraph 5 based on 100% of your target award.

        11.   If there is a Change in Control of the Company pursuant to which
the Award continues and within twenty-four (24) calendar months thereafter there
is a Qualifying Termination of your employment, then to the extent the Award
remains outstanding at the time of such Qualifying Termination, you will receive
a number of shares of common stock equal to 100% of your target award.

2

--------------------------------------------------------------------------------




        12.   For this letter agreement, the following definitions apply:

        a.     "Change in Control" of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions is
satisfied and regulatory approval has been granted if necessary:

        (i)    The "beneficial ownership" (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than thirty
percent (30%) of the combined voting power of all securities of the Company is
acquired, directly or indirectly, by a Person (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an affiliate thereof, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company); or

        (ii)   During any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
i. above) whose election by the Board of Directors or nomination for election by
the Company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

        (iii)  The stockholders of the Company approve a definitive agreement to
sell or otherwise dispose of all or substantially all of its assets, or adopt a
plan for liquidation, provided that such sale or liquidation has not been
abandoned.

        Notwithstanding anything else contained herein to the contrary, in no
event shall a Change in Control be deemed to have occurred by reason of a
purchase, or series of purchases of Company stock by Novartis or its successor
such that the acquiring entity remains subject to the terms of that certain
Governance Agreement dated as of January 5, 1995, as amended through December 9,
2000, provided the acquiring entity's Company stock holdings, direct or
indirect, in the aggregate, represent less than seventy-nine and nine-tenths of
a percent (79.9%) of the combined voting power of all outstanding Company
securities. In addition, in no event shall a Change in Control be deemed to have
occurred, with respect to you, if you are part of a purchasing group that
consummates the Change-in-Control transaction. You shall be deemed "part of a
purchasing group" for purposes of the preceding sentence if you are an equity
participant in the purchasing company or group (except for: (i) passive
ownership of less than three percent (3%) of the stock or other equity of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).

        b.     "Qualifying Termination" means an involuntary termination of your
employment by the Company for reasons other than Cause, death or permanent
disability.

        c.     "Cause" means:

        (i)    Your willful failure to substantially perform your duties with
the Company (other than any such failure resulting from disability);

        (ii)   Your material act of dishonesty, fraud or embezzlement against
the Company, unauthorized disclosure of confidential information or trade
secrets of any of the Company or an affiliate (whether or not in violation of
any confidentiality agreement) or other willful conduct (other than conduct
covered under (i) above) that is demonstrably injurious to the Company,
monetarily or otherwise; or

3

--------------------------------------------------------------------------------






        (iii)  Your having been convicted of a felony.

        For purposes of this subparagraph, no act, or failure to act, on your
part shall be deemed "willful" unless done, or omitted to be done, by you not in
good faith and without reasonable belief that the action or omission was in the
best interests of the Company.

        d.     "Retirement" means termination of employment by you (by reason
other than death or Cause) after all of the following has occurred (i) you have
completed 5 or more years of continuous employment, (ii) you have attained age
55 and (iii) the sum of your age in full years and full years of employment
equals at least 65.

        13.   Neither you nor, in the event of your death, your beneficiary
shall have any rights as a shareholder with respect to the shares of common
stock issuable hereunder until you shall have been issued a stock certificate
for such shares. It is the intention of the parties that the Company's
obligations under your Award is unfunded for purposes of the Internal Revenue
Code and that the Employee Retirement Income Security Act of 1974 does not apply
to your Award.

        14.   The Compensation Committee, may, in its discretion, modify or
waive any or all of the terms, conditions or restrictions hereof, provided,
however, that no such modification or waiver may, without your or, if
applicable, your beneficiary's consent, adversely affect the rights of you or
your beneficiary hereunder.

        15.   The Compensation Committee has full authority to administer the
Plan, including authority to interpret and construe any provision thereof and
hereof and to adopt such rules and regulations for administering the Plan as it
may deem necessary. Decisions of the Compensation Committee are final and
binding on all persons who have an interest in the Plan.

        16.   This grant shall not constitute a contract of employment. The
Company (or any subsidiary employing you) may terminate or change the terms of
your employment at any time and for any reason and whether or not such
termination or change causes a loss of rights under the Plan, except to the
extent that the terms of any employment contract or, with respect to changes in
your compensation, any written compensation agreement between the Company and
you may expressly provide otherwise.

    Very truly yours,
 
 
CHIRON CORPORATION
 
 
By
 


--------------------------------------------------------------------------------

Howard H. Pien
President and
Chief Executive Officer

4

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE GOALS AND PAYOUT AMOUNT


Performance Goals

        Your Award is subject to the achievement of two separate performance
goals—total shareholder return and specified milestones. The actual number of
shares payable under the Award will be determined based on the level of
performance achieved as specified in the table below. The minimum levels of
performance for each goal must be achieved in order for you to receive any
shares under the Award.

        1.     Total Shareholder Return ("TSR") is the ranking of the Company
TSR compared to that of a peer group (the "Peer Group"). TSR is the sum of share
price appreciation plus dividends paid over the Performance Period. The Peer
Group will be comprised of companies included in the Merrill Lynch Biotech
HOLDRs Trust and Serono Group. The Company TSR must perform at least in the
second quintile compared to the Peer Group TSR over the Performance Period.

        2.     Milestones. There are three (3) milestones for your Award as
specified on page 3 of Exhibit A. At least one of the milestones must be
achieved during the Performance Period. If more than one milestone is achieved,
you may be eligible for a higher percentage of your target award. The milestones
may be achieved in any order.

1

--------------------------------------------------------------------------------



Percent of Target Award Earned

The following table will be used to determine the actual percentage of the
target award earned based on the ranking of the Chiron TSR compared to the Peer
Group TSR and the number of milestones achieved:

 
  Number of Milestones Achieved

--------------------------------------------------------------------------------

Ranking of Chiron TSR vs.
Peer Group TSR


--------------------------------------------------------------------------------

  1

--------------------------------------------------------------------------------

  2

--------------------------------------------------------------------------------

  3

--------------------------------------------------------------------------------

5th Quintile   95%   120%   150%
4th Quintile
 
80%
 
110%
 
135%
3rd Quintile
 
65%
 
100%
 
120%
2nd Quintile
 
50%
 
65%
 
95%
1st Quintile TSR
 
0%
 
0%
 
0%

2

--------------------------------------------------------------------------------



        Milestones for Your Award    The three (3) milestones specified for your
Award are advancements in biopharma portfolio projects, blood testing and
vaccines as specified below. At least one of the milestones must be achieved
during the Performance Period.

1.Biopharma Portfolio Projects. There are two (2) components to this milestone.
Both Component 1 and Component 2 must be achieved:

        Component 1: One of the following must be achieved:

(a)Demonstrated success based upon response rate in a randomized study of
Proleukin/Rituxan combination in Rituxan-naive patients; or

(b)Positive results from Phase III study of TFPI in Severe Community Acquired
Pneumonia patients.

        Component 2: One of the following must be achieved:

(a)Product launch of CSI; or

(b)Product launch of Daptomycin.



2.Blood Testing: U.S. Approval For Tigris/Ultrio.

3.Vaccines: There are two (2) components to this milestone. Both Component 1 and
Component 2 must be achieved:

        Component 1: Strengthening of the Company's flu franchise. At least two
of the following must be achieved:

(a)US pediatric flu launch;

(b)flu cell culture milestones to allow EU launch in 2008 and US launch in 2010;

(c)achieve planned scale up of egg-based flu production.

        Component 2: Company takes leadership in meningococcal franchise. At
least two of the following must be achieved:

(a)Menjugate launch in US;

(b)3-year development milestones in ACWY;

(c)3-year development milestones in Men B Recombinant.

3

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.508



EXHIBIT A PERFORMANCE GOALS AND PAYOUT AMOUNT
